Case 1:21-cv-00729-LJV Document 13-6 Filed 08/31/21 Page 1of 8

EXHIBIT C
coP

Om<ro<2n

pace 1 ofs2Sfade 21-CV-OQEA Abels APOGEE HOP mo OMAL/21 Page 2 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16. OVERTURNED 19. OTHER i

12

11 10

 

|] UNKNOWN/UNABLE TO DETERMINE [/]Yes [_]No

 

ee an POLICE ACCIDENT REPORT |
MV-104<A (6/04) 3"
HKTBB7E2SGP9 | [1
ACCIDENT DATE DAY OF WEEK MILITARY TIME |NO. OF NO, INJURED |NO, KILLED NOT INVESTIGATED AT scene [_| LEFT SCENE | POLICE PHOTOS
MONTH] DAY | YEAR VEHICLES ff ff LL a LS Cl
03 26 |2018) Monday 08:31 2 1 0 ACCIDENT RECONSTRUCTED [| Yes [_]NO 74
VEHICLE 1 [VJVEHICLE 2 [_]BICYCLIST [_]PEDESTRIAN [|_]OTHER PEDESTRIAN |_7
VEHICLE 1 - DRIVER STATE OF LIC. VEHICLE 2 - DRIVER |STATE OF LIC.
LICENSE ID NUMBER NY LICENSE ID NUMBER NY
las Pumteo on Licese_ MOUDY, JOHN M As PRINTED ON License. PROHASKA, NICHOLAS J 2
ADDRESS (INCLUDE NUMBER AND STREET) APT. NO. JADORESS (INCLUDE NUMBER AND STREET) APT, NO.
6739 SHAWNEE ROAD 4 3269 CRAIG DRIVE
CITY OR TOWN STATE ZIP CODE CITY OR TOWN STATE ZIP CODE | 3
NORTH TONAWANDA NY 14120 NORTH TONAWANDA NY 14120 =
DATE OF BIRTH SEX UNLICENSED | NO. OF OCCUPANTS |PUBLIC DATE OF BIRTH SEX UNLICENSED | NO, OF OCCUPANTS [PUBLIC
MONTH] nay | var [| Neha MONTH] DAY | YFAR Cc reoeany
: ' M 01 ; M 01 7
NAME - EXACTLY AS PRINTED ON REGISTRATION SEX DATE OF BIRTH NAME - EXACTLY AS PRINTED ON REGISTRATION SEX DATE OF BIRTH
MONTH DAY! vraR MONTH] DAY | vFar
MOUDY, JOHN M M ( . PROHASKA, NICHOLAS J M ‘ :
ADDRESS (INCLUDE NUMBER AND STREET) APT. NO.|HAZ. | RELEASED |ADDRESS (INCLUDE NUMBER AND STREET) APT. NO.JHAZ. | RELEASED 5
6739 SHAWNEE ROAD 4 tor =! [) [3269 CRAIG DRIVE to!
CITY OR TOWN STATE ZIP CODE CITY OR TOWN STATE ZIP CODE
NORTH TONAWANDA NY 14120 NORTH TONAWANDA NY 14120
PLATE NUMBER STATE OF REG. |VEHICLE YEAR & MAKE VEHICLE TYPE|INS, CODE |PLATE NUMBER STATE OF REG. |VEHICLE YEAR & MAKE VEHICLE TYPE|INS, CODE
HJU3798 NY |1999 FORD PICK | 766 | 99474MG f NY |2014 PTRB C1 328
TICKET/ARREST TICKET/ARREST 1 5
NUMBERS(S) NUMBERS(S)
VIOLATION VIGLATION
SECTION(S) SECTTION(S)
(CHECK IF INVOLVED VEHICLE IS: CHECK IF INVOLVED VEHICLE IS: CIRCLE THE DIAGRAM BELOW THAT DESCRIBES THE ACCIDENT, OR DRAW YOUR OWN
C] MORE THAN 95 INCHES WIDE; [] MORE THAN 95 INCHES WIDE; Hee Sena ea OEE He ERIC IE 3
t C] MORE THAN 34 FEET LONG; : [| MORE THAN 34 FEET LONG; REAR END LEFT TURN = |RIGHT ANGLE |RIGHT TURN |HEAD ON 1
H EC] OPERATED WITH AN OVERWEIGHT PERMIT; H | OPERATED WITH AN OVERWEIGHT PERMIT; — $e 3 mh hen
é [| OPERATED WITH AN OVERDIMENSION PERMIT. ¢ [| OPERATED WITH AN OVERDIMENSION PERMIT. L > (4) 5: 1
L VEHICLE 1 DAMAGE CODES LI VEHICLE 2 DAMAGE CODES SIDESWIPE LEFT TURN jRIGHT TORN [sibesiare
E [Box 1 - POINT OF IMPACT 1 2} E [BOX 1 - POINT OF IMPACT 1 3] (GAME DIRECTION) eel, gee /OOENEOHECTION 3”
1 BOX 2 - MOST DAMAGE 11/11 5 HOX 2 - MOST DAMAGE 2 2 |2 = o ™ le a. <— aw
ENTER UP TO THREE 3 4 5|  JENTER UP TO THREE 3 4 5
MORE DAMAGE CODES 12); 5 |19 MORE DAMAGE CODES 1 | 3 | 19 ACCIDENT DIAGRAM
TOWED TO: vantaNevone TOWED TO: a netuevone See the last page of the MV-104A for the
VEHICLE DAMAGE CODING: 7 5 . r Bs accident diagram. 5
1-13 SEE DIAGRAM ON RIGHT. 9. 1
14, UNDERCARRIAGE — 17. DEMOLISHED ae 8 8 COST OF REPAIRS TO ANY ONE VEHICLE WILL BE MORE THAN $1,000.
15. TRAILER 18. NO DAMAGE “TO. 5

 

 

 

 

 

 

[Jerry [| ]viiace
ROUTE NUMBER OR STREET NAME)

[V]TOWN OF WHEATFIELD

 

OF SLUSARIC ROAD

COORDINATES (IF AVAILABLE) |PLACE WHERE ACCIDENT OCCURRED:
REFERENCE MARKER COUNTY NIAGARA
LATITUD
ma E/NORTHING: | eoaD ON WHICH ACCIDENT SHAWNEE ROAD
4:2:151
poy ye AT 1) INTERSECTING
5'4:0:14 | toncrupeessmne:
Pot 4 / OR 2) so LIN Vis
i ' 1 7
2'0'3'0 FEET mies = [_|E [ lw

(ROUTE NUMBER OR STREET NAME)

 

(MILEPOST, NEAREST INTERSECTING ROUTE NUMBER OR STREET NAME)

 

ACCIDENT DESCRIPTION/OFFICER'S NOTES

driveway at 6739 Shawnee Rd. with "No lights on."
path of Vehicle#2 and he was unable to avoid a col
with the drivers door of Vehicle#1.

 

lision.

Driver of Vehicle#2, NICHOLAS J. PROHASKA stated he was traveling South on Shawnee Road when Vehicle#1 backed from a
PROHASKA advised PATROL that Vehicle#l backed directly into the
PROHASKA stated the front center of Vehicle#2 collided
PROHASKA stated he pulled to the shoulder of the roadway, exited Vehicle#2 and
attempted to make contact with the driver of Vehicle#1 who appeared to be unresponsive.

PROHASKA stated the driver

USE
COVE
R

SHEET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

§ 9 10 11 i2 13 14 5 16 17_ BY TO 18 NAMES OF ALL INVOLVED DATE OF DEATH ONLY

Al 1! 1 4 29 | M 1 3 2 (9992 1405 MOUDY, JOHN M
B} 2] 1 4 1 34 M - - = PROHASKA, NICHOLAS J
Cc
D
le
F
OFFICER'S RANK BADGE/ID NO. |NCIC NO. PRECINCT/POST |STATION/BEAT |REVIEWING OFFICER DATE/TIME REVIEWED
= souies Deputy -15.,-+, RaQ ewe # ice TROOR/ZONE | /BECEOR TREIS, 4/5/2018
IN FULL JOEY TORTORELLA 0102 03100 ANTHONY 11:30

00000001 Last Mod: 4/5/2018 11:30 AM https://www.crashlogic.com
|] ft] fi Pf

cco}

oOm<ro<Z24

PAGE 2 of ASE de 21-CV-OG FER bal, ROSHITIG IE PSP mdi bed ORS A/21 Page 3 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Li L DE:
cy POLICE ACCIDENT REPORT 3
MV-104A (6/04)
HKTB8782SGP9 | [_| Vii/aVezey ae) a8
ACCIDENT DATE DAY OF WEEK MILITARY TIME Meiners NO. INJURED |NO. KILLED NOT INVESTIGATED AT scene[_| LEFT SCENE |POLICE PHOTOS
montH|] pay | veaR | = | ————CSNBIREES PE ee L]
03 | 26 |2018| Monday 08:31 2 1 0 ACCIDENT RECONSTRUCTED [V/] Yes [_]NO 4
VEHICLE 1 |_| VEHICLE il BICYCLIST | | PEDESTRIAN [| OTHER PEDESTRIAN
VEHICLE 1 - DRIVER STATE OF LIC. VEHICLE - DRIVER STATE OF LIC.
LICENSE ID NUMBER LICENSE ID NUMBER
DRIVER NAME - EXACTLY DRIVER NAME - EXACTLY 21
AS PRINTED ON LICENSE AS PRINTED ON LICENSE
ADDRESS (INCLUDE NUMBER AND STREET) APT, NO. ADDRESS (INCLUDE NUMBER AND STREET) APT, NO.
CITY OR TOWN STATE ZIP CODE CITY OR TOWN STATE ZIP CODE ‘a
DATE OF BIRTH SEX UNLICENSED | NO. OF OCCUPANTS |PUBLIC DATE OF BIRTH SEX UNLICENSED | NO. OF OCCUPANTS |PUBLIC
PROPERTY PROPERTY
MONTH] DAY | YEAR {_] DAMAGED L_| MONTH] DAY | YEAR | DAMAGED 5
NAME - EXACTLY AS PRINTED ON REGISTRATION SEX DATE OF BIRTH INAME - EXACTLY AS PRINTED ON REGISTRATION SEX DATE OF BIRTH 4
MONTH DAY YEAR MONTH] DAY YEAR
4
ADDRESS (INCLUDE NUMBER AND STREET) APT. NOJHAZ. \ RELEASED |ADDRESS (INCLUDE NUMBER AND STREET) APT. NOHAZ. i RELEASED
MAT. t MAT. '
COD. n CO) cop I L]
CITY OR TOWN STATE ZIP CODE CITY OR TOWN STATE ZIP CODE
PLATE NUMBER STATE OF REG, | VEHICLE YEAR & MAKE VEHICLE TYPE|INS, CODE |PLATE NUMBER STATE OF REG. |VEHICLE YEAR & MAKE VEHICLE TYPE|INS. CODE

 

 

 

|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OR 2)

 

FEET mies = [_ le [ |w

OF

 

(MILEPOST, NEAREST INTERSECTING ROUTE NUMBER OR STREET NAME)

TICKET/ARREST TICKET/ARREST
NUMBERS(S) NUMBERS(5)
VIOLATION VIOLATION
SECTION(S) SECTION(S)
CHECK IF INVOLVED VEHICLE IS: CHECK IF INVOLVED VEHICLE IS: CIRCLE THE DIAGRAM BELOW THAT DESCRIBES THE ACCIDENT, OR DRAW YOUR OWN
| MORE THAN 95 INCHES WIDE; [__] MORE THAN 95 INCHES WIDE; PASBAMUNISRAGE #25 NURIBER THEWVEHICLES;
t [__] more THAN 34 FEET LONG; . [__] More THAN 34 FEET LONG; REAR END LEFT TURN = RIGHT ANGLE |RIGHT TURN [HEAD ON
H | [7] operate with aN QVERWEIGHT PERMIT; H| | ]operaTeD WITH AN OVERWEIGHT PERMIT; ~ + bn, > sea on
I !
c |_[_]orerateo wrth aN OVERDIMENSION PERMIT. c [operated wrth AN OVERDIMENSION PERMIT. Me 3. j 5. fs
L VEHICLE 1 DAMAGE CODES L / VEHICLE 2 DAMAGE CODES SIDESWIPE LEFT TURN pe RIGHT TURN J SICESWIPE
E E (SAME DIRECTION) (OPPOSITE DIRECTION)
BOX 1 - POINT OF IMPACT 1 2 BOX 1 - POINT OF IMPACT 1 2 o_o 4. _— -
- - —
POX 2- MOST DAMAGE 3 BOX 2- MOST DAMAGE 2. ral o & 6 aw ry
ENTER UP TO THREE 3 4 5 ENTER UP TO THREE 3 4 5
MORE DAMAGE CODES MORE DAMAGE CODES ACCIDENT DIAGRAM
VEHICLE BY: WEHICLE BY:
TOWED TO: TOWED TO:
. 4 5 6
VEHICLE DAMAGE CODING: 3 I F 7
1-13 SEE DIAGRAM ON RIGHT. 9.
— 13
14. UNDERCARRIAGE 17. DEMOLISHED 2 7 COST OF REPAIRS TO ANY ONE VEHICLE WILL BE MORE THAN $1,000.
15. TRAILER 18. NO DAMAGE Fl TN 9
16, OVERTURNED 19. OTHER a aT | ]UNKNOWN/UNABLE TO DETERMINE [ |Yes [_]No
COORDINATES (IF AVAILABLE) PLACE WHERE ACCIDENT OCCURRED:
REFERENCE MARKER COUNTY NIAGARA [Jaty []viutace [ ]TOwn oF
LATTTUDE/NORTHING:
a ROAD ON WHICH ACCIDENT
1 ! ! ROUTE NUMBER OR STREET NAME)
t——1 AT 1) INTERSECTING
ooo .
‘ ‘ LONGITUDE/EASTING: [| N [| S (ROUTE NUMBER OR STREET NAME)
io4

 

the impact.
forced a passenger door open with a pry bar too.
a slight pulse.
AUSTIN were unable to remove MOUDY from his vehicle.

ACCIDENT DESCRIPTION/OFFICER'S NOTES
of Vehicle#l1, later identified by PATROL as JOHN M. MOUDY, appeared to be pinned inside the driver compartment from
Upon arrival at the scene PATROL did break a passenger side window and with th assistance of
PATROL observed MOUDY inside Vehicle#1 with labored breathing and
Due to MOUDY'S legs being pinned beneath the dash board/driver compartment, PATROL with NCSO Deputy
MOUDY sustained injuries to his face/head/legs, chest and

resi dent

USE
COVE

RHFEET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8 9 id di 12 13 14 1S 16 17__ BY TO 18 NAMES OF ALL INVOLVED DATE OF DEATH ONLY

A
B
c
D
E
F
OFFICER'S RANK BADGE/ID NO, |NCIC NO, PRECINCT/POST |STATION/BEAT  J|REVIEWING OFFICER DATE/TIME REVIEWED
aoe Deputy =n. +, RaQ ue foe. TROOP/ZONE |SECTOR TREIS, 4/5/2018
iN FULL JOEY TORTORELLA 0102 03100 ANTHONY 11:30

oono00et Last Mod: 4/5/2018 11:30 AM https://www.crashlogic.com
E

Cccp

oOm<ro<c2n

pace 3 _ofs*Sfiadk 21-CV-ON ERY beh a OSHUANTM EN OP mdTORGeMeH/ 21 Page 4 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OR 2)
FEET

 

MILES

PJe [Jw

 

 

 

(MILEPOST, NEAREST INTERSECTING ROUTE NUMBER OR STREET NAME)

LOCAL CODES
eo POLICE ACCIDENT REPORT 4
MV-104A (6/04)
HKTB8782SGP9 | (_| Bizi/esor seam
ACCIDENT DATE DAY OF WEEK MILITARY TIME po a NO. INJURED |NO. KILLED NOT INVESTIGATED aT SCENE[ EFT SCENE |POLICE PHOTOS
MONTH| pay | yeaR | | |WEHICLES PO eT C)
03 | 26 |2018| Monday | 08:31 2 1 0 ACCIDENT RECONSTRUCTED[ ¥] [v]Yes {_]No 74
VEHICLE 1 {| |VEHICLE  [_|BICYCLIST [_]PEDESTRIAN | |OTHER PEDESTRIAN |__.
VEHICLE 1 - DRIVER STATE OF LIC. | VEHICLE - DRIVER STATE OF LIC
LICENSE ID NUMBER LICENSE ID NUMBER
DRIVER NAME - EXACTLY DRIVER NAME - EXACTLY 24
AS PRINTED ON LICENSE AS PRINTED ON LICENSE
ADDRESS (INCLUDE NUMBER AND STREET) APT. NO. ADDRESS (INCLUDE NUMBER AND STREET) APT. NO.
CITY OR TOWN STATE ZIP CODE CITY OR TOWN STATE ZIP CODE 4
DATE OF BIRTH SEX UNLICENSED | NO, OF OCCUPANTS |PUBLIC DATE OF BIRTH SEX UNLICENSED | NO. OF OCCUPANTS [PUBLIC
PROPERTY PROPERTY
MONTH] DAY | YEAR MONTH] DAY YEAR
O DAMAGED C DAMAGED Ei
NAME - EXACTLY AS PRINTED ON REGISTRATION SEX DATE OF BIRTH NAME - EXACTLY AS PRINTED ON REGISTRATION SEX DATE OF BIRTH
MONTH DAY] YEAR MONTH] DAY | YEAR
4
ADDRESS (INCLUDE NUMBER AND STREET) APT. NO.[HAZ, | RELEASED [ADDRESS (INCLUDE NUMBER AND STREET) APT. NO[HAZ. | RELEASED
MAT, ; MAT. \
cop 1 cop |
CITY OR TOWN STATE ZIP CODE CITY OR TOWN STATE ZIP CODE
PLATE NUMBER —‘|STATEOFREG. VEHICLE YEAR & MAKE VEHICLE TYPE]INS. CODE |PLATE NUMBER —‘[STATEOF REG. |WEHICLE YEAR & MAKE VEHICLE TYPE] INS. CODE
TICKET/ARREST TICKET/ARREST “4
NUMBERS(S) NUMBERS(S)
VIOLATION VIOLATION
SECTION(S) SECTION(S)
CHECK IF INVOLVED VEHICLE IS: CHECK IF INVOLVED VEHICLE IS: CIRCLE THE DIAGRAM BELOW THAT DESCRIBES THE ACCIDENT, OR DRAW YOUR OWN
y [_] More THAN 95 INCHES WIDE; y [__]more THAN 95 INCHES WIDE; PRGA INISRACE 2 WUMPERITUE YERICTES: 5
E | [__]more THAN 34 FEET Lone; E | [__]More THAN 34 FEET LONG; REAR END LEFTTURN RIGHT ANGLE RIGHT TURN [HEAD ON
H Cf OPERATED WITH AN OVERWEIGHT PERMIT; H L] OPERATED WITH AN OVERWEIGHT PERMIT; —_ 4x a np hee
I I
c [] OPERATED WITH AN OVERDIMENSION PERMIT. c [| OPERATED WITH AN OVERDIMENSION PERMIT... L 3 | 5 a.
L VEHICLE 1 DAMAGE CODES L VEHICLE 2 DAMAGE CODES SIDESWIPE LEFT TURN Ee TTT eee ere pirecriomn 2
E BOX 1 - POINT OF IMPACT 1 2| © [Box 1- POINT OF IMPACT 1 | (SAME DIRECTION) 4 _ 7 |
= : _
, |20%2- MOST DAMAGE 9 [BOX 2 - MOST DAMAGE 2, i ai 5 a ry
ENTER UP TO THREE 3 4 5] _ |ENTER UP TO THREE 3 4 5
MORE DAMAGE CODES MORE DAMAGE CODES ACCIDENT DIAGRAM
VEHICLE BY: VEHICLE BY:
TOWED TO: TOWED TO:
VEHICLE DAMAGE CODING: Z 4 ; 6 7
S 2
1-13 SEE DIAGRAM ON RIGHT, 9.
— 13
14, UNDERCARRIAGE 17, DEMOLISHED 2 8 COST OF REPAIRS TO ANY ONE VEHICLE WILL BE MORE THAN $1,000,
15, TRAILER 18. NO DAMAGE : I P
16. OVERTURNED 19, OTHER oD a0 [_]UNKNOWN/UNABLE TO DETERMINE [ |Yes {_]No
COORDINATES (IF AVAILABLE) [PLACE WHERE ACCIDENT OCCURRED: 2
REFERENCE MARKER COUNTY NIAGARA [Jetty [jvittace [__|TOwNn oF
LATITUDE/NORTHING:
™—1r—4 ROAD ON WHICH ACCIDENT
a | ROUTE NUMBER OR STREET NAME)
— AT 1) INTERSECTING
1 1 i
LONGITUDE/EASTING: (ROUTE NUMBER OR STREET NAME)
iH [Jn (Js
1 ! '

 

 

County Medical Center.

ACCIDENT DESCRIPTION/OFFICER'S NOTES
remained unconscious upon arrival of EMS personnel from Shawnee Fire Co. and Mercy Flight.
up on Shawnee Road at which time MOUDY was transported with life threatening injuries by Mercy Flight to the Erie
A neighbor at 6743 Shawnee Road, Jason J. Jafari
his couch at approx. 0630 Hrs. on 03/26/18 when he heard a loud crash in front of his residence.
PATROL when he ran outside to assist PROHASKA with MOUDY he observed Vehicle#1 had no lights on.

A landing zone was set

(06/15/82) advised PATROL he was lying on
Jafari advised
jJafari advised

USE
COVE

R
HEFT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8 9 10 12 i3 14 15 16 iv BY TO 18 NAMES OF ALL INVOLVED: DATE OF DEATH ONLY

A
8
= _—
D
E
F
OFFICER'S RANK BADGE/ID NO, |NCIC NO. PRECINCT/POST |STATION/BEAT |REVIEWING OFFICER DATE/TIME REVIEWED
a Ds z ts Deputy -y,. , 4 aQ —_— TROOP/ZONE SECTOR TREIS, 4/5/2018
1N FULL JOEY TORTORELLA 0102 03100 ANTHONY 11:30

oo000001 Last Mod: 4/5/2018 11:30 AM https://www.crashtogic.com
pace a of Sfiude21-Cv-OG FAR bed M. OGLE ME PSP moth ORAL 21 Page 5 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOCAL CODES
eeu aa POLICE ACCIDENT REPORT 3
MV-104A (6/04)
HKTB8782SGP9 | [_| Big‘ eae ae ae
f 7
ACCIDENT DATE DAY OF WEEK MILITARY TIME ne 7 NO, INJURED |NQ. KILLED NOT INVESTIGATED AT SCENE[ _] LEFT SCENE |POLICE PHOTOS
MONTH || DAY | yeaR | | SBR ee oe {]
03 | 26 |2018| Monday | 08:31 2 1 0 ACCIDENT RECONSTRUCTED |] lv]yes [_]No 4
VEHICLE 1 VEHICLE | |BICYCLIST [_|PEDESTRIAN | _|OTHER PEDESTRIAN |___
VEHICLE 1 - DRIVER STATE OF LIC. VEHICLE - DRIVER STATE OF LIC.
2 LICENSE ID NUMBER LICENSE ID NUMBER
DRIVER NAME - EXACTLY DRIVER NAME - EXACTLY 21
AS PRINTED ON LICENSE AS PRINTED ON LICENSE
ADDRESS (INCLUDE NUMBER AND STREET) APT. NO. ADDRESS (INCLUDE NUMBER AND STREET) APT, NO.
CITY OR TOWN STATE ZIP CODE CITY OR TOWN STATE ZIP CODE 4
—
DATE OF BIRTH SEX UNLICENSED | NO. OF OCCUPANTS |PUBLIC DATE OF BIRTH SEX UNLICENSED | NO. OF OCCUPANTS [PUBLIC
MONTH] DAY | YEAR PROPERTY (—IMONTH] DAY YEAR PROPERTY
[J DAMAGED LJ DAMAGED Ei
NAME - EXACTLY AS PRINTED ON REGISTRATION SEX DATE OF BIRTH INAME - EXACTLY AS PRINTED ON REGISTRATION SEX DATE OF BIRTH
MONTH DAY YEAR MONTH| DAY YEAR
7 “4
ADDRESS (INCLUDE NUMBER AND STREET) APT. NO.|HAZ, i RELEASED |ADDRESS (INCLUDE NUMBER AND STREET) APT. NOJHAZ. i RELEASED
MAT, MAT,
' I
CoD ‘ CL) cop L LJ
CITY OR TOWN STATE ZIP CODE CITY OR TOWN STATE ZIP CODE
5
PLATE NUMBER STATE OF REG. |VWEHICLE YEAR & MAKE VEHICLE TYPE|INS. CODE |PLATE NUMBER ISTATEOF REG. |WEHICLE YEAR & MAKE VEHICLE TYPE| INS, CODE
TICKET/ARREST TICKET/ARREST i
NUMBERS(S) NUMBERS(S)
F VIOLATION VIOLATION
SECTION(S) SECTION(S)
CHECK IF INVOLVED VEHICLE IS: CHECK IF INVOLVED VEHICLE IS: CIRCLE THE DIAGRAM BELOW THAT DESCRIBES THE ACCIDENT, OR DRAW YOUR OWN
y [More THAN 95 INCHES WIDE; y C] MORE THAN 95 INCHES WIDE; PIAGRAM IN SPACE #9 NUMBER THE VEHICLESp 3
E [| MORE THAN 34 FEET LONG; E | MORE THAN 34 FEET LONG; REAR END LEFT TURN RIGHT ANGLE |RIGHT TURN [HEAD ON
7 H_| [/]operatep with AN OVERWEIGHT PERMIT; H [_ Joveraten WITH AN OVERWEIGHT PERMIT; _— $n 3 wp on -
I
c [| OPERATED WITH AN OVERDIMENSION PERMIT. t | Joreraten WITH AN OVERDIMENSION PERMIT. 1 a ! 5: r
L VEHICLE 1 DAMAGE CODES L VEHICLE 2 DAMAGE CODES SIDESWIPE LEFT TURN -— RIGHT TURN [SIDESWIPE
E ~ 4] E (SAME DIRECTION) OPPOSITE DIRECTION) 2
BOX 1 - POINT OF IMPACT 1 2} E |Box 1 - POINT OF IMPACT 1 2 a 4. _ s
7 . ps
1 BOx2 MOST DAMAGE 3 BOX 2 - MOST DAMAGE 2. — o ™ cs ry
ENTER UP TO THREE 3 4 5] ENTER UP TO THREE 3 4
MORE DAMAGE CODES MORE DAMAGE CODES ACCIDENT DIAGRAM
VEHICLE BY: VEHICLE BY:
TOWED TO: TOWED TO:
VEHICLE DAMAGE CODING: a 4 ; oS
2
1-13 SEE DIAGRAM ON RIGHT, 9,
2 —-, 13
14, UNDERCARRIAGE — 17, DEMOLISHED 8 COST OF REPAIRS TO ANY ONE VEHICLE WILL BE MORE THAN $1,000.
15, TRAILER 18. NO DAMAGE 1 [ 6
16. OVERTURNED 19, OTHER 7 a0 [_]UNKNOWN/UNABLE TO DETERMINE [ |Yes [_]No
COORDINATES (IF AVAILABLE) — [PLACE WHERE ACCIDENT OCCURRED: 2
REFERENCE MARKER COUNTY NIAGARA [Jerry [ ]vittace [_|Town oF
LATITUDE/NORTHING: —————————————————————
TTT ROAD ON WHICH ACCIDENT
! ! ' (ROUTE NUMBER OR STREET NAME)
or AT 1) INTERSECTING
1 i 1
LONGITUDE/EASTING: (ROUTE NUMBER OR STREET NAME)
{ { { | OR 2) O 7 LO : OF
, of FEET MILES [| E [| W (MILEPOST, NEAREST INTERSECTING ROUTE NUMBER OR STREET NAME) 3
ACCIDENT DESCRIPTION/OFFICER'S NOTES
PATROL he did not witness the accident, however, he did not see Vehicle#1 with lights on at any time. Jafari is
provided PATROL with a statement to the incident. a E
SHEET
8 9 10 il 12 13 14 15 16 i7__ BY TO 18 NAMES OF ALL INVOLVED DATE OF DEATH ONLY!
Ala
L
L|B
r/c
Nip
Vv
OE
L
vIiF
: OFFICER'S RANK BADGE/ID NO. |NCIC NO. PRECINCT/POST |STATION/BEAT [REVIEWING OFFICER | DATE/TIME REVIEWED
AND SIGNATURE] Deputy — RaQ eu poz TROOP/ZONE | SECTOR
een ae TREIS, 4/5/2018
IN FULL JOEY TORTORELLA 0102 03100 ANTHONY 11:30

 

 

 

 

 

 

 

 

 

00000001 Last Mod: 4/5/2018 11:30 AM https://www.crashlogic.com
 

PAGE 5 of ASRed:21-CV-00729- hl MVonQOCHMEM AF Broevll@d.08/31/21 Page 6 of 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RON CODES POLICE ACCIDENT REPORT
201800017080 MV-104A (6/04)
HKTB8782SGP9 | |_| Pi/selseeane.ae
ACCIDENT DATE DAY OF WEEK MILITARY TIME NO. OF NO, INJURED JNO. KILLED | yoy tnvESTIGATED AT SCENE[ LEFT SCENE [POLICE PHOTOS
MONTH] Day | yeaR | | \EHIGLES fo fo PLL tS
03 26 |2018| Monday 08:31 2 1 0 ACCIDENT RECONSTRUCTED | L] ves [_]|No
€ Shevnee Road J
OFFICER'S RANK BADGE/ID NO. [NCIC NO. PRECINCT/POST |STATION/BEAT |REVIEWINGOFFICER  |DATE/TIME REVIEWED
s_ ise! TROOP/ZONE —|SECTOR
So CY Bet BAG ae TREIS, 4/5/2018
IN FULL JOEY TORTORELLA 0102 03100 ANTHONY 11:30
00000001 Last Mod: 4/5/2018 11:30 AM

https://www.crashlogic.com

 

 
Page 1 of A2SPaghs21-Cv-00729-LJV Document 13-Rew hie Rvedtmdn: Frmerven obs
TRUCK and BUS SUPPLEMENTAL

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ra POLICE ACCIDENT REPORT
Local Codes Mv-1045 (10/05)
201800017080 Mail To: NYS Dept. of Motor Vehicles, Accident Records Bureau,
HKTB8782SGP9 |[_] PO Box 2084, Albany NY 12220-0084
INSTRUCTIONS: You must complete this form:
If at least one of the vehicles involved is: Number of: Number of Vehicles:
- a truck having a GVWR or GCWR > 10,000 Ibs; or 1 Trucks having a GVWR or 2 Towed/transported from
~ a vehicle with a Haz Mat placard; or —— GCWR > 10,000 Ibs. —— scene due to damage
- a bus designed to carry 9 or more persons, including the driver;
AND at least one of the following conditions is met: Q Vehicles with a Haz Mat [Number of Persons:
- at least one person sustained fatal injuries —— placard Q Sustaining fatal injuries
- at least one person was transported for IMMEDIATE medical . i
treatment Q Buses designed to carry 9) 4 Transported for IMMEDIATE
- at least one vehicle is disabled and was towed/transported from the scene.|___—-OF More persons —___ medical treatment
ACCIDENT DATE MILITARY TIME COUNTY CITY/TOWN/VILLAGE
Month Day Year
03 | 26 |2018 08:31 Niagara WHEATFIELD, Town of
DRIVER STATE OF LIC.
Glucesem# |slal2i2ialziel7iai | | | | | || tit tt | tow
F DRIVER NAME - exactly as printed on license (Last, First, M.I.)
PROHASKA, NICHOLAS J
1 /LICENSE CLASS DATE OF BIRTH SEX |
1 1A 2B 3CDLC 4D 5D] Monin | Day | Year | 1 Male 7
6E 7M 8 MJ 9 OTHER 10 DM ; 2 Female 1
CARRIER NAME:
cc | JEFF YATES TOOLS
5 STREET OR P.O. BOX CITY STATE ZIP CODE ASAE we 8
e 3564 ORANGEPORT ROAD GASPORT NY 14067 2
“ IPLATE NUMBER STATE OR REG. = CARRIER'S IDENTIFICATION NUMBERS
99474MG NY usoot_ _|1|7|7|slo|s|2| |  swcmc] | | | | | |
2 WEIGHT RATING OF TRUCK POWER UNIT VEHICLE IDENTIFICATION NUMBER
2 | 1 Less than or equal to 10,000 Ibs.
~ | 210,001 - 26,000 Ibs. 3 More than 26,000 Ibs oiulpl2inimie|x{sfelm{2/2|6[3|2/3
3 VEHICLE CONFIGURATION TRAFFIC WAY 9
| 2 |1 Bus (seats for more than 15 people, including driver) 8 Tractor/Triples 1 Two-way, not divided 1
2 Single-unit Truck: (2-axle, 6-tire) 9 Unknown Heavy Truck, cannot classify 2 Tow-way, divided,
3 Single-unit Truck: (3 or more axles) 10 Passenger Car - only record when vehicle displays unprotected median
4 Truck/Trailer a Hazardous Material placard 3 Two-way, divided, positive
5 Truck Tractor (bobtail) 11 Light truck (van, mini-van, panel, pickup, sport utility median barrier
6 Tractor/Semi-trailer vehicle) only record when vehicle displays a HM placard | 4 One-way not divided
7 Tractor/Doubles 12 Bus (seats for 9-15 people, including driver) 5 Not reported EL
| CARGO BODY TYPE ACCESS CONTROL 10
2 |1 Bus (seats for more than 15 people, including driver) 6 Concrete Mixer 10 Grain, Chips, Gravel 1 No Access Control 1
“12 Van/Enclosed Box 7 Auto Transporter 11 Pole 2 Full Access Control
3 Cargo Tank 8 Garbage/Refuse 12 Bus (seats for 9-15 people, | 4 Partial Access Control
4 Flatbed 9 Other including driver)
5 Dump
fa HAZARDOUS MATERIALS INVOLVEMENT SEQUENCE OF EVENTS (FOR THIS VEHICLE) it
2 |Does vehicle have Haz Mat placard? 1 Yes 2No | 1 Ran Off Road (noncollision) 13 Involving Animal (collision) 9
[COPY FROM PLACARD.——<“‘(Ci‘< <;<(<2C< OS*é‘(i<;<; CO! 2 Jackknife (noncollision) 14 Involving Fixed Object (collision) 12
4-digit identification number 1 or 2-digit number from| 3 Overturn/Rolloever (noncollision) 18 Cross Median/Centerline (noncollision)
from diamond/orange panel bottom of diamond 4 Downhill Runaway (noncollision) 19 Equipment Failure (noncollision) 13
5 Cargo Loss of Shift (noncollision) (brake, failure, blown tires, etc.)
| | | 6 Explosion or Fire (noncollision) 20 Other (noncollision)
——— 7 Separation of Units (noncollision) 21 Unknown (noncollision) 4
reece 8 Involving Pedestrian (collision) 22 With Work Zone
b= cpt exon eal iar ae Dee ee ee eee ee ------]| 9 Involving Motor Vehicle in Transport (collision) Maintenance Equipment (collision)
& —|WAS HAZARDOUS CARGO RELEASED FROM 10 Involving Parked Motor Vehicle (collision) 23 With Other Movable Object (collision)
Fe VEHICLE (Other than fuel from fuel tank)? 11 Involving Train (collision) 24 With Unknown Movable Object
__1Yes _— 2No 12 Involving Pedalcycle (collision) (collision)
OFFICER's RANK AND SIGNATURE BADGE/ID NO. NCIC NO. DATE OF REPORT
Deputy aw, § a GQ ee oe oe
FULL’ ~—s JOEY TORTORELLA 0102 03100

 

 

 

 

 

 

00000001 Last Mod: 4/5/2018 11:30 AM https://www.crashlogic.com
Case 1:21-cv-00729-LJV Document 13-6 Filed 08/31/21 Page 8 of 8

 

 

 

 

 

 

 

 

 

  
  
  
      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PEDESTRIAN RIC YCLISTIOTHER PEDESTRIAN LOCATION APPARENT CONTRIBUTING FACTORS
1. PedastianBicyosv'Grher Pedesiian at intersection Vehicutar
2. PedesirianBicyotist/Other Pedestrian Not at Intersection 2. Alpchal Involvement 41. Accelerator Gefextive
PEDESTRIANIEICYCLUST! 3. Backing Unsafely 42. Brakes Gefactive
OTHER PEDESTRIAN ACTION 4. Driver Inattention/Distractian*® #8. Headlights Gefective
1 1. Crozeing, With Signal & Galig ta/From Stopped 3. Deter Inaxpartenoet aid, Other Lighting Cefects
2. Croseing. Against Signal School Bus & Drugs ilitegal) 45. Oversized Venicle
3. Crossing. No Signal, Marked = 9. Getting Gn/Ott Vehicle 7 rae bo Yield Right-of-Way 46. Steering Failure
Crosswalk Other Than School Bus B. Fi br fe aT. Tire Failure/inadequate
4. Croasing, Na Signad or 11, Working in Roadway 9. Following Too Closely 48. Tow Hitch Defective
Crosswalk te. paving Roadway 10. {linees- 451. Windshield Inadequate
&. Riding Walking/Sikating Alang 13. Other Actions in Roadway" 41. Lost Consciousness 50. Orivertass/Runaway Vehicte|
Highway With Traffic I. Not in Roadway tindicate)" 13. Passenger Distraction 41. Tinted Windows
2 h. Riding Walking/Skating Along #3. Passing or Lene Usage lmproper 60. Other Vehicular’ Ve
Highway Against Traffic 14, Padestram'BicyeliaOther En all
7. Emerging from In Front off vironmental
Pedestrian Errof Confusion BI. Animal's Actic
Behind Parked Vehicle 15, Physical Clanbility BD. Glare 7 5B
TRAFFIC CONTROL 16, Prescripbion Medication 83. Lane Marking Impropext
1. Mane &. RR Croasing Sign 14. Maintenance 17, Traffic Canénat _e thdequise ” menopes .
2. Tratie Signal a, RR Cross 5s Wark Area 12. Tuming kmpeo 64. ObstructionDebns he 22
3. Stop Sign ing Light 14. Libtty Work Area : 65. Favement Defective :
&. Flashing Light 1G, RR Crossing Gates 18. Police/Fire 20, Unsate Lane Changing 66. Favemant Slippery
5 &. Yield Sign 1+. Stopped School Bus- Emergency 21. Fatigued/Drowsy A?. Shoulders Defective’
a. Officer’ Guard o Ree abies Pieeniog is. Schoo Zone a Gas Phone pane) improper
. Mo Passing ~ 5 Phone [hands- 68. Traffic Control Davi
a Work Area 24. Other Elactronic Device" ImpraperiNon-Working Vehicle
usHT aoa 25. Outside Car Distraction* 69. View ObavuctedLimited 1 22
“Os a i New York State 26. Reaction to Uninvetved Vehice
yiant 27. Failure to Keep Right DIRECTION
‘4 é fawn Department of Motor Vehicles | 59’ aggressive Divas Faget | OF Js
a. Bugk | ao POLICE ACCIDENT REPORT | 29. Passing Too Closel TRAVEL: A. - x
| + Dark-Road Lighted 30. Vehicle Vandalism 2», Vehicle o,
§. Gark-Road Lnlighted MYT Oo4GOV (11/135 34. Texding WW “ty: 3 iE 2
ROARNeey Crane TER] “EXPLAIN IN ACCIDENT DESCRIPTION ae aon. Board Navigation Devine LY ° 3 Re
2 and Level oy cw biti : : “ . Eating
‘ + Syaigntand Grade | f2auestion DOES NOT APPLY. | 34) Titans LintotingAdalng Neudiohiies wo! Ss
2 Segre at riieraal —- ia PRE-ACCIDENT VEHICLE ACTION
4. Curve and Level ‘ :
a Curve and Grade Han answer is UNKNOWN, enter }. Going Straight Ahead 13. Passa
G. Curve at Hilleres fn “x” 2, Makin He Tum a. Mer
— aX. “116, Making Right TumonRed 15. Bacning : Vehicle oo
ROADWAY SURFACE CONDITION LOCATION OF MOST _2. Making Left Turn 18. Police Pursuit 1
; : Bry 3. Muddy = 8. Shush SEVERE PHYSICAL 17, Making Left Tum on Red = 20. Other *
Wat a. Snowilea 6. Flooded COMPLAINT : earn Sion Pesking
ee 2 ae &. Starting in Traffic
WEATHER 4 Eva” #, Slawing or St ing
1. Clear 8. Sleet/HailiPreszing Rain | + ha 8. Stopped in Tra
2. Cloudy é. FogiSmeg/Smoke 7 Che ' | BH ening Parked Position Najiite 2
? se » Othe &. Back it. heoaing Dbject in Roadway
' 7. Shoulder-Upper Arm = | 12. Chenging Lanes
8. Elbow-Lower 4om-Hand
9. Abdomen - Pelvis LOCATION OF FIRST EVENT
mn VEHICLE OCCUPIED iO. Hip-Upper Leg 1. On Roadway 2.0f! Roadway 27
4, *
3 venice Ne gy Sk Temain Vehide (ATV) 0-Other ian | 11 Knee-Lower Leg-Foot TYPE OF ACCIDENT -- COLLISION WITH
|. In-Line Skater 5. Snowmohiler 12. Endre Goey a coher Motor a E Soot adestian
POSITION IN/ON VEHICLE eran 4. Bicyelist 10. Other Obj
i Driver 2-7. Passengers OF PHYSICAL COMPLAINT 4 Animal (Nod Fixed)"
8. Riding!Hanging on Quiside J: Amputation §. Railroad Train )
2. Concussion oo '
SAFETY EQUIPMENT USED 3. tnbernal COLLUSION WITH FIXED G8JECT
4. None 4. Kainar Bleeding 1 tility Pol First
2, Lap Belt §. Severe Bleeding x ole Supp on nd . Event 7
3. Harness 8. Miner Buta 25, Guide Rail-End
4. Lap BelbHamess 7. Maderale Sunn rf :
; iN 132. Crash Cushion
5. Chad Resiaint Only 8. Severe Burn 14. Sign Post
&. Helmet (Motorcycle Onby) 9. Fracture - Gintocation 15. Tree
7. Air Bag Deployed 40. Cantusion - Bruise 16. Suilding/Wall
8. Air Bag Deployed'Lap Betti 11. dbvasion 17. Curbing Vehicte
B 9. Air Bag Daployad/Hamess 42. Complaint of Pain 18. Fance 4 2
4. Air Bag Deployed/Lap BelliHarneas 12. Mone Visible 19. Bridge Structure
a. Air Bag Deplayed/Child Rest Restraint id. Whiplash _) 20. Culver/Head Waa SECOND
[EJECTION FROM VICTIM'S PHYSICAL AND 21. Madian-Not A} End
altel, Bist Skater! VEHICLE EMOTIONAL STATUS 26. Median-End EVENT:
cyclist t s ant De :
“56 etmet Only | Z pots prected 21 deounaeioaa 22. Snaw Embankment lL.
b. HeimauiOther : areal Ejected 3. Semicunsolols 24. Earth EmbankmentRock Cubaich
5. Eject j 24_ Fire Hydrant Vehicle 34
? E. Fads Only 4. Inecherent ane “ i 2
F. Stoppers Only! aoe | SEX §. Shock “ther Sixe sno SSLUISION
0. Other" ME a ENE | Bt. Overturned ed
, 32. FirevExploslen
[INSURED TAKEN aa Suir on
- 34, Ran Roadway Only
AZT!) ZW NINN NANZNS 7 8 | TO 18 | i oer

 

 

 

 

 

 

 

 

 

 

 

https://www.crashlogic.com
